FILED
                            NOT FOR PUBLICATION
                                                                             JUN 21 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


XUESONG LIN,                                     No.   14-73360

              Petitioner,                        Agency No. A200-250-958

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 13, 2019**
                                Honolulu, Hawaii

Before: THOMAS, Chief Judge, and CALLAHAN and CHRISTEN, Circuit
Judges.

      Xuesong Lin seeks review of the Board of Immigration Appeal’s (BIA)

denial of his application for asylum and withholding of removal. We have

jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny the petition. The facts are


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
familiar to the parties and are restated here only as necessary to resolve the issues

raised by the petition for review.

      Where, as here, the BIA issues its own decision but relies in part on the

Immigration Judge’s opinion, we review both decisions. Flores-Lopez v. Holder,

685 F.3d 857, 861 (9th Cir. 2012). The agency’s findings of fact are reviewed

under a substantial evidence standard. Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (per curiam). Under the substantial evidence standard, we may reverse

the BIA’s decision “only if the evidence ‘was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.’” Cruz-Navarro v.

INS, 232 F.3d 1024, 1028 (9th Cir. 2000) (quoting INS v. Elias-Zacarias, 502 U.S.
478, 483–84 (1992)).

      Because Lin’s asylum application was filed after May 11, 2005, the REAL

ID Act applies and the BIA was entitled to consider the totality of the

circumstances and all relevant factors in making a credibility determination. Jiang

v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). Lin proffered inconsistent testimony

as to how he obtained the certificate of ligation, and why the certificate indicated

that he had only two children. Furthermore, his wife’s letter did not corroborate

his statement that officials continued to come to his wife’s house looking for him.

Because there is little else in the record to support his claim of persecution based


                                           2
on a political opinion, Lin has not shown that the BIA was compelled to find that

he was credible or entitled to relief.

      The petition is DENIED.




                                         3